 260DECISIONSOF NATIONAL LABOR RELATIONS BOARDWayne'sOlive Knoll Farms,Inc.,d/b/aWayne'sDairy and General Teamsters and Food ProcessingLocal 87,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Cases 31-CA-5048 and 31-CA-5199March 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHYAND MEMBERSFANNINGAND JENKINSOn October 15, 1975, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief,' and General Counsel filedlimited cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt hisrecommendedOrder, as modified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modified,and hereby orders that the Respondent, Wayne's Ol-ive Knoll Farms, Inc., d/b/a Wayne's Dairy, Bakers-field,California, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommendedOrder, as modified below:1.Substitute the following for paragraph I:"1.Cease and desist from:(a)Refusing to bargain collectively with GeneralTeamsters and Food Processing Local 87, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, as the representa-tiveof its employees in the appropriate unitdescribed below, by unilaterally discontinuing pen-sion and health and welfare contributions, or by uni-laterally instituting new health and welfare plans."(b) In any like or related manner interferingwith, restraining, or coercing its employees in the ex-1The Respondent has requested oral argument.This request is herebydenied as the record, the exceptions,and the brief adequately present theissues and the positions of the parties.erciseof the rights guaranteed them in Section 7 ofthe Act."2.Substitute the attached notice for the noticeprovided by the Administrative Law Judge.2 TheAdministrative Law Judge apparently inadvertently found that Re-spondent violated Sec.8(a)(5) of the Act by instituting unilaterally a newpension program.The recordreveals that Respondent instituted only a newhealth and welfare plan,and not a pension program.Accordingly,this erroris hereby corrected.Respondent contends that it was justified in discontinuing payments tothe pension fund because of the experience of another company, IdealWoodbury. Ideal Woodburycontinued payments after the expiration of itscontract but the funds were not credited to the accountsof the Ideal Wood-bury employees.They wereheld in escrow instead. Respondentobviouslyhas an interest in making sure that the fundsitpaysinto the pension trustfund on behalf of its employees are properly credited to their accounts.Here,however,Respondent ceased the payments without notifying or bar-gaining with the Union.This failure to seek bargaining precluded the Unionfrom providing the necessary assurances that the funds would be properlycredited or making any other proposals on the subject.Thus,while Respon-dent may have been justified in discontinuing the payments following bar-gaining with the Union if the Union were unable to assure Respondent thatthe accounts would be properly credited,itwas not justified in ceasing thepayments without such bargaining.Accordingly,we adopt the Administra-tive Law Judge's finding that Respondent violated Sec.8(a)(5) and (1) bydiscontinuing these payments.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe hearing held in Bakersfield, California, on July14, 15, and 16, 1975, in which we participated andhad a chance to give evidence, resulted in a decisionthat we had committed certain unfair labor practicesin violation of Section 8(a)(1) and (5) of the NationalLabor Relations Act, and this notice is posted pur-suant to that decision.WE WILL NOT refuse to bargain collectivelywith General Teamsters and Food ProcessingLocal 187, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers ofAmerica, as the representative of our employeesin the appropriate unit described below, by uni-laterally discontinuing pension and health andwelfare contributions, or by unilaterally institut-ing new health and welfare plans.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed them inSection 7 of the Act.WE WILL bargain on request with the afore-mentioned Union as the representative of ouremployees in the appropriate unit concerningwages, hours, pension and health and welfarebenefits, and other terms and conditions of em-ployment; and, if an understanding is reached,223 NLRB No. 29 WAYNE'S DAIRY261embodyit ina. signed document. The appropri-ate unit is:All employees employed by the Employer atitsChesterAvenue, Bakersfield, Californiaplant and at depots in Taft, McFarland, andbetween Wasco and Shafter, California; ex-cluding professional employees, guards andsupervisors as defined in the Act.WE WILLmakewhole our employees in theabove unit by paying all pension and health andwelfare contributions as required by the bar-gaining contract and pension trust agreementthat expired September 1, 1974, to the extentthat such contributions have not been made orthat the employees have not otherwise beenmade whole for their ensuing medical expenses,and continue such payments until we have nego-tiated in good faith with the Union to a newagreement or to an impasse.WAYNE'S OLIVE KNOLL FARMS, INC., d/b/aWAYNE'S DAIRYDECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This mat-ter was heard before me in Bakersfield, California, on July14, 15, and 16, 1975. The charge in Case 31-CA-5048 wasfiled January 31, 1975, that in Case 31-CA-5199 was filedApril 7, 1975, both by General Teamsters and Food Pro-cessing Local 87, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America (hereincalled the Union). A complaint in Case 31-CA-5048 issuedMarch26, 1975,which was supersededby anamendedcomplaint that issued May 30, 1975, consolidating Cases31-CA-5048 and 31-CA-5199. The amended complaintalleges violationsby Wayne's OliveKnoll Farms, Inc.,d/b/a Wayne's Dairy (herein called Respondent) of Sec-tion 8(a)(1) and (5) of the National Labor Relations Act, asamended.The parties were given opportunity at the hearing to in-troduce relevant evidence,to examine and cross-examinewitnesses,and to argue orally.Briefswere filed for theGeneral Counsel and Respondent.1. ISSUESThe amended complaint alleges,in essence,and the an-swer denies, that Respondent violated Section 8(a)(5) and(1) by unilaterally ceasing its pension and health and wel-fare contributions upon expiration of its 1971-74 bargain-ing contract and anancillarypension trust agreement withthe Union; by forcing the ensuing negotiations to impasseby refusing to cure that misconduct, and by insisting thatthe retail delivery personnel and clerical employees be ex-cluded from the bargaining unit; and by unilaterally insti-tuting its own pensionand health and welfarecoverages asof February 1, 1975.II. JURISDICTIONRespondent is a California corporation engaged in andaround Bakersfield in the production and distribution ofdairyproducts.Respondent annually purchases goods of avalue exceeding$50,000 from suppliers within Californiawho in turn obtain said goods,in substantially the sameform,directly from suppliers outside California.Respondent is an employer engaged in and affectingcommerce within Section2(2), (6), and (7) of the Act.III.LABORORGANIZATIONThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsBackground:Respondent and the Union have had abargaining relationship since 1945. On May 18, 1972, fol-lowing a Board election in Case 31-RM-275, certificationissuedreaffirming theUnion's standing to representRespondent's employees. The certification contained thisunit description:All employees employed by the Employer at its Ches-terAvenue, Bakersfield, California plant and at de-pots in Taft, McFarland, and between Wasco andShafter, California; excluding professional employees,guards and supervisors as defined in the Act.'The unit at the time of certification consisted of approxi-mately 77 employees. Among them were roughly 30 retailroute drivers, concerned chiefly with home deliveries; 6 orso wholesale drivers, who delivered mainly to institutionalcustomers; an unspecified number of in-plant employeesengaged in bottling and loading; and several office clericalemployees.In June 1973, consistent with a growing trend in the in-dustry, Respondent instituted a policy of placing its retailroute drivers under distributorship agreements, so called,the idea being to convert them from employees to indepen-dent contractors and thus remove them from the bargain-ing unit.As Respondent's president, Frank Peacock, ex-plained, Respondent no longer could afford to pay themunion wages and other benefits. By the time of the conductnow in issue, about two-thirds of the retail route driverswere operating under distributorship agreements. The goalis to convert newly hired retail route drivers from "compa-ny men" to "distributors" after a 90-day break-in period.Some of the drivers seem to be permanently ensconced ascompany men, however, because they have failed to satisfyRespondent of their ability to function profitably given theadded independence that goes with being a distributor.The last contract between Respondent and the Unionpreceding the above certification ran from September 1,1 It isfound thatthis is anappropriateunit withinSec. 9(b) of the Act. 262DECISIONSOF NATIONAL LABOR RELATIONS BOARD1970, to September1, 1971. Asucceeding contract was en-tered into on July 30,1973, was retroactive to September 1,1971, and expired September 1, 1974. Coincident with theirentry into the 1971-74 contract,the parties executed a sep-arate document requiring that Respondent make periodicpayments on behalf of the unit employees to the WesternConference of Teamsters Pension Trust Fund,to providefor employee retirements.Thisdocument likewise bore abeginning date of September 1, 1971, and an expirationdate of September1, 1974.Successorsto the 1971-74 bar-gaining contract and pension agreement have not been en-tered into.The 1971-74 contract:The 1971-74 contract specified,among other things,that Respondent make monthly pay-ments on behalf of the unit employees to the Milk and IceCream Employees'Welfare Plan, to provide for employeemedical and dental expenses.Contrary to the situation ofthe pension plan, all indications are that the parties' totalunderstanding regarding the welfare plan was embodied inthe labor contract. There is neither evidence nor conten-tion that a collateral instrument exists.Among its other terms,the 1971-74 contract providedfor the payment of overtime after 9-1/2 hours of work onany given day; and,concerning placement of the retailroute drivers under distribution agreements,stated:4.The Employer and the Union ratifytheir agree-ment that all retail delivery routes have been transfer-red to independentcontractor distributorsas of June1, 1973, either by subcontract,transfer,lease,or assignor convey in whole or in part to independent contrac-tor distributors.5.As of June1, 1973,except as set forth herein, noprovisions of the collective bargaining agreement be-tween the parties shall be applicable to retail routedrivers.7.With respect to owner-operator retail drivers, theunionsecurity provisions of the collective bargainingagreementshall apply to such owner operator thirtydays after the date on which the owner operator tookover his route.8. It is understood by and between the parties thatthe distributorship agreement between owner operatorand the Employer is not a subject for collective bar-gaining;the Employer and the owner operator maymodify andamend such agreementas between them-selves.9.Any dispute between the Employer and the own-er operatorregardingthe interpretation or applicationof the distributorshipagreementbetween them shallbe subject to resolution pursuant to the terms of thegrievance procedure in the collective bargaining agree-ment.The conductin question:In anticipation of the Septem-ber 1, 1974, expiration of the 1971-74 contract, the Unionsent an openingletter to Respondent on June 17 and cer-tain proposals on August 29. The first negotiating meetingtook place in early September, but there were no seriousnegotiations until October, the Union wishing first to com-plete its negotiations with the dairy "majors" in the area-Arden, Carnation, Challenge, Foremost, and Knudsen.Settlement with the majors was ratified by the Union'smembership on October 3, and the Union sent Respondenta copy of the terms that same day.The Union initially sought a contract with Respondentcorresponding in large part with the majors' contract, whileRespondent insisted on something more tailored. Two ses-sionseach were held in October and November, with VicVincent, a business agent, the Union's spokesman, andPaul Routh, a vice president, serving for Respondent. Therecord contains little of the substance of these meetings,2although it is evident that they were informal in nature andthat Vincent each time asked that Respondent submit writ-ten proposals.Later meetings, more critical to the issues at hand, wereheld in Fresno December 2 and in Los Angeles December20.GeorgeBranson, the Union's secretary-treasurer, tookover as its chief spokesman at those meetings;and VirgilEischen, a vice president and owner of 49 percent ofRespondent's stock, assumed a dominant role for Respon-dent. Both December meetings also were attended by aconciliator of the State of California; and the December 20meeting was attended by attorneys for both parties as well.The attorney for Respondent was David G. Miller, its rep-resentative in this proceeding. Although the record sug-gests that there may have been some informal meetings inthe interim, the parties did not meet with a serious negoti-ating intent, after December 20, until April 30, 1975.Upon expiration of the 1971-74 contract and the pen-sion trust agreement, Respondent stopped making pay-ments on behalf of the unit employees to the pension trustfund and the employees' welfare plan. Eischen testifiedthat Respondent felt it had no obligation to continue thepayments after the expiration date and that any resump-tion of coverage was subject to bargaining. Eischen elabo-rated that another dairy in which he has a substantial inter-est-Ideal-Woodbury in Fresno-had continued to makecontributions to the same pension trust fund for 3 yearsafter expiration of its contract with a sister local of theUnion, only to find that the trustees of the fund had putthe contributions in escrow rather than credit them toIdeal-Woodbury's employees.The trustees thereafterbrought an interpleader action to determine whether themoneys should be credited to the employees or returned toIdeal-Woodbury.3The Union first learned of Respondent's cessation ofpension and health and welfare contributions in October,when it received notices of delinquency from the adminis-trators of the two plans. It did not act on this information2 Vincent's recollection was uncertain and Routh, who no longer was withRespondent at the time of hearing,did not testify.7 The complaint was filed inFebruary 1975 in the State Superior Court,San FranciscoCounty.Itwas promptedby a letter dated January 24, 1975,fromDavid G.Miller, Ideal-Woodbury's attorney and Respondent's attor-ney herein,demanding that the trustees return the postexpiration contribu-tions to Ideal-Woodbury.The letter stated:"[I]t is our position that thosemonies are being held unlawfullyby you in violation of Section 302 of theLaborManagement Relations Act, as amended." Decision on the suit hasnot been reached.The status of health and welfare contributions is notunder similar challenge in the case. WAYNE'S DAIRY263until the December 2 bargaining meeting.Branson thenvoiced a protest, which was largely ignored by Respondent,and the discussion turned to other things.Also at the December 2 meeting, Respondent for thefirst time presented a complete written proposal,which itheld out to be its "final offer."Among its terms were these:[T]he following classifications of employees will spe-cifically be excluded from the agreement and will notwork under the terms and conditions of the agree-ment.(1)Retail drivers,retail relief drivers or any other em-ployee associated with retail delivery or sales.(2)Clerical employees with the exception of those in-dividuals who are currently members of the union.The proposal addressed itself to pension and health andwelfare coverages only inferentially, through this catchallparagraph:It is understood that with the exception of the abovementioned provisions all other terms and conditionswill be those as outlined in the agreement that existedSeptember 1, 1968, to September1, 1971.The proposal elsewhere provided for overtime pay forhours in excess of 40 in a week, as opposed to the provisionin the 1971-74 contract for premium pay for hours in ex-cess of 9-1/2 inany day.Before meeting's end December 2, Respondent aban-doned its position that all retail delivery personnel be out-side the unit, suggesting instead that there be a continua-tion of the1971-74contract as concerns them.By this,Respondent meant for the company men to be under con-tract coverage for all purposes,while those converted todistributors would be coveredonly forpurposes of unionsecurity and grievance handling.The Unionneither ac-cepted nor rejected this suggestion.The parties were in op-position throughout the meeting concerning the clericalemployees and the overtime issue.4At the December 20 meeting,the status of the retail driv-ers received further discussion.The question arose.whetherthose working under distributorship agreements were inde-pendent contractors as a matter of law and thus outside theunit.Respondent took the affirmative of the proposition.The Union's Branson,on the other hand, contended nei-ther that they were or were not, instead asserting that hewas in doubt,would not accept Respondent's view of thematter, and wanted the issue settled through the Board unitclarification(UC) procedure.The record indicates that theattorneys for the two parties agreed tofile a UCpetition,but that nothing has been done to carry it out.Also at the December 20 meeting,the parties collidedonce more over Respondent's proposal that the office cleri-cal employees,save only the one then belonging to theUnion,be outside the unit. Respondent at length reverted,as it earlier had concerning the retaildeliverypersonnel, tothe 1971-74 contract language regarding the office cleri-cals. By this, Respondent meant for them to be covered forall purposes. And, at this meeting, the overtime issue re-mained unsettled. Finally, the Union's Branson again pro-testedRespondent's cessation of pension and health andwelfare payments; and proclaimed that union agreementon a contract would be contingent upon Respondent's cur-ing the "unfair labor practice"-i.e., restoring thestatusquo anteconcerning pensions and health and welfare.5The December 20 meeting closed on the understandingthat Respondent would submit a new offer. Accordingly,by letter dated December 27 from Attorney Miller to Bran-son,Respondent conveyed what it termed its "last, bestand final offer." Among its terms were these:(2)Overtime to be paid at the rate of 1-1/2 times theemployees' regular hourly rateonlyon hours workedin excessof 40 in any one work week .....(3)Owner/Operator retail drivers (distributors) shallcontinue to be excluded from the coverage of the col-lective bargaining agreement .6The letter did not specifically refer to pension and healthand welfare coverages, but did state:(5)Unless otherwise hereby modified, amended ordeleted, all terms and conditions of the 1970-71 col-lective bargaining agreement as modified by the 1973Memorandum Agreement shall remain unchangedand be deemed part of the newagreement.It further provided for a January 1, 1975, effective date forthe wage increaseand for "all economic and other fringebenefits whether increased or not." The letter closed:Should you wish to discuss these matters we remainavailable to meet with you at a reasonableand mutu-ally convenient time and place.The Union submitted this offer to membership vote at ameeting onJanuary 2,1975. Branson recommended that itbe rejected because of the lack of curative provisions con-cerning the pension and health and welfare matters; andthemembership honored that recommendation. Respon-dent thereupon sent a modified offer to the Union on Jan-uary 6. Its only departure from that of December 27 was tomake the wage increase effective November 15, 1974, in-stead of January 1, 1975. This offer was not submitted totheUnion's membership, Branson and Vincent decidingthat it would be pointless in view of the failure to dealcuratively with the pension and health and welfare matters.Vincent later reported back to Eischen that the offer hadbeen rejected because it did not "straighten up the unfairlabor practices" and because of the overtime question.?5 Both Branson and Vincent testified that Branson imposed this condi-tion;and Respondent in its brief adopted this testimony as true despiteEischen's repeated testimony to the contrary.6 Although a literal reading of this proposal would indicate an inconsis-tency with Respondent'sDecember 2 suggestion that the distributors con-tinue to be covered as per the 1971-74 contract-i.e., for union-security andgrievance-handling purposes only-the weight of evidence reveals that itwas Respondent's intent to adhere to its final December 2 position on thepoint, and that the Union so understood.r Eischen testified that Vincent isolated the overtime issue as"the primaryhangup,"and did not mention the pension/health and welfare problem.Vincent,by contrast, testified that his stress was on the latter problem. Both4 This is not to say that the parties were in agreement on all other featurestestifiedin a palpablyself-serving manner from time to time,and Vincentof Respondent's proposals.Other of the bargaining issues are not of rele-displayed a poor memorybesides.It is concludedfrom all the circumstancesvance to this proceeding.Continued 264DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Unionneither counteroffered to these latest offersby Respondent,nor sought further meetingsuntilApril1975. AsVincent testified,"there was no sense ofany fur-ther negotiations"until the pension and health and welfareitems were resolved.Finally, at the suggestion of a Boardagent,the Union brought Respondent to the bargainingtable on April 30. There havebeen no meetingssince. TheApril 30 meeting apparently was more or less a rehash ofthe December 20 meeting.By letter dated January 24, 1975, Attorney Miller in-formed Branson in relevant part:Because the collective bargaining agreement has ex-pired,we cannot legally continue to contribute eitherto the Pension Plan or the Health and Welfare Plan.Accordingly, effective February 1, 1975, it is our pres-ent intention to provide alternative retirement andHealth and Welfare Plan protection to our employees.sssIf youwish to discuss any of these matters, we shall behappy to meetwith you ata mutually convenient timeand place.The Uniondid not respond to this letter, instead filing thecharge in Case3l-CA-5048 on January 31. Effective Feb-ruary 1,Respondent extended to unit employeesthe pen-sion and health and welfare coveragesitpreviously hadmaintained for nonunit employees.During the periodwhen there was no health and welfare coverage,Respon-dent assumed most if not all expensesof the employees asthough there had been no lapse.B. AnalysisThe cessationof pensionand healthand welfarecontribu-tions:It is concluded,in agreement with the GeneralCounsel,that Respondent violated Section 8(a)(5) and (1)by discontinuing pension andhealth andwelfare contribu-tions upon expirationof the 1971-74 bargaining contractand the ancillary pension trust agreement.As is stated inHaroldW.Hinson d/b/a Hen HouseMarket No.3 v.N.LR.B., 428F.2d 133, 138 (C.A. 8, 1970),with referenceto an 8(aX5) findingby theBoard:9The parties had agreed to a subsistingcollective bar-gaining agreement which included the health,welfare,and retirement benefit provisions.The [Board's] ordersimply requires[the employer]to abide by anobligation once extant by reason of the binding con-tract but then continuing on after its expiration, inlimited form,not by reason ofthe contractitself butbecause ofthe dictatesof the policyembodiedin the Na-tional Labor Relations Act.See alsoSir James,Inc.,183 NLRB 256 (1970).that Vincentmentioned overtime as well as the pension/health and welfareproblem as precluding acceptance.s Under the 1971-74contract,and at all times since, the retailroute driv-ers working under distributorship agreements have been responsible fortheir own coverage.9 Harold W.Hinsond/b/a Hen House Market No. 3,175NLRB 5%(1969).This conclusion does not ignore Respondent's argumentthat to have continued to make the contributions after ex-piration of the underlying contracts would have been amisdemeanor under Section 302 of the Act.10Rather, it re-flects disagreement with Respondent, in light of the policyconsiderations behind the enactment of Section 302, thatcontinued contributions would have constituted a crime.The legislative intent was to enhance the bargaining proc-ess, not to truncate the traditional obligations of bargain-ing.To quote from the Supreme Court inArroyo v. U.S.,359 U.S. 419, 425-26 (1959):The provision [Sec. 3021 . . . was aimed at practiceswhich Congress considered inimical to the integrity ofthe collective bargaining process. . . .Those mem-bers of Congress who supported the amendment wereconcerned with corruption of collective bargainingthrough bribery of employee representatives by em-ployers ... .This congressional concern would not be served by per-mitting Respondent to escape its pension and health andwelfare obligations in the present case because of the expi-ration of the underlying contracts;yet, thecongressionalconcern on which Section 8(a)(5) is based would be signifi-cantly undermined. On the other hand, the latter concernwould be served without visiting detriment on the formerby treating the expired contracts as meeting the "writtenagreement"requirement of Section 302(c)(5)(B)-at leastabsent circumstancesnot presentwhen Respondent dis-continued its contributions.?'Respondent's Section 302 de-fense is rejected,in short, because it breaches the familiaraxiom that a construction bringing statutory schemes intoharmony is presumed correct as against one placing themin conflict.Respondent makes the additional argument that it wasthe intent of the parties,as revealedby theterms of the1971-74contract and the pension trust agreement, thatRespondent's obligations to contribute were to end upon10 Sec.302 states in relevant part:Sec. 302(a) It shall be unlawful for any employer...to pay,lend, ordeliver...any money or other thing of value-(2) to any labor organization...which represents... any of theemployees of such employer ....Sec. 302(c)Theprovisions of this section shall not be applicable .. .(5) with respectto money . . .paid to a trust fund established by suchrepresentative,for the sole and exclusivebenefit ofthe employees ofsuch employer...:ProvidedThat ... (B) the detailed basis onwhich such payments are to be made is specified in a written agreementwith the employer ....11Such as, perhaps,termination of the bargaining relationship or the en-try into a superseding contract.Respondent's relianceuponMoglia v.Geoghegan,403 F.2d 110 (C.A. 2, 1968), is misplaced.The employer in thatcase has never entered into any kind of written agreement concerning pen-sion contributions--a distinction noted inHinsonv.N.L.R. B., supra,139.The Board, inEllex Transportation, Inc.,217 NLRB No. 120, In. 1 (1975),expressly withheld adoption of the comment in the decisionof the Adminis-trative Law Judge that the employer mighthave violated Sec. 302 had itcontinued making pension and health and welfare contributions after expi-ration of the contract. WAYNE'S DAIRY265the expiration of those instruments.This is but anotherway of saying that the Union waived its right to bargainover the discontinuance of the pension and health and wel-farecoverages-and, correlatively,Respondent'sbasicstatutory obligation to maintain benefit levels-after con-tract expiration.Such a waiver generally is not inferredunless revealed by clear and unmistakable evidence.TheAllianceManufacturing Company,203 NLRB 437 (1973);T.T.P.Corporation,Jam Handy Productions Division, AWholly-Owned Subsidiary of Tele-Tape Productions, Inc.,190 NLRB 240(1971). The documents in question at bestare ambiguous on the point,and so lack the requisite clari-ty.This argument consequently must be rejected.Respondent also contends that the Union acquiesced inthe discontinuance of pension and health and welfare con-tributions by waiting until December 2 to object to a situa-tion it learned about in October.This contention likewisefails to persuade.The cases cited by Respondent-A. V.Corporation,209 NLRB 451(1974); andHartmann Lug-gage Company,173 NLRB 1254(1968)-involved situa-tions in which unions failed to act with diligence,havinglearned in advance of the employers'plans to makechanges, whereas the Union in the present case was metwitha fait accompliof several weeks' standing.Pertinent tothe present situation is this passage fromOzark Trailers,Incorporated and/or Huteo Equipment Company and/or Mo-bilefreeze Company, Inc.,161NLRB 561, 564 (1966):It . . . appears that the Union,during the most criticalperiod [before the change was made],and at the verytime when bargaining would have been most produc-tive,was completely unaware of Respondents'inten-tions....After so concealing its intentions from theUnion, Respondents cannot now persuasively arguethat it was not required to bargain with the Unionbecause the Union did not request such bargaining.Then there is the argument that,since Respondent madethe employees whole for medical claims arising during thehiatus between health and welfare plans, its discontinuanceof the health and welfare contributions did not result in achange in the employees'health and welfare benefits. Theproblem with this is that Respondent instituted the alterna-tive coverage without giving the Union a chance to bargainover it.Thus,while Respondent's assumption of employeemedical expenses at first blush seems an heroic gesture, itnot only flowed from the earlier unlawful discontinuanceof coverage but was of a nature likely,in the eyes of theemployees,to discredit the Union and the bargaining proc-ess as useful devices in dealing with Respondent. Twowrongs do not make a right.The institution of new pension and health and welfare cover-ages:Respondent seems to contend that its unilateral insti-tution of new pension and health and welfare plans, effec-tive February 1, 1975, was privileged on the grounds that itwas preceded by a bargaining impasse; and, regardless ofimpasse,that the Union waived any objection to thechanges by failing to respond to Respondent's January 24letter announcing its intentions and inviting a meeting con-cerning them.The impasse argument is rejected for two reasons.First,since the breakdown in negotiations was largely if notwholly attributable to Respondent's unlawful failure to re-store thestatus quo anteregarding the preexisting coverag-es, there was not a good-faith impasse.A party cannotparlay an impasse resulting from its own misconduct into alicense to make unilateral changes. See generally,Epstein,Impasse in Collective Bargaining,44 TexasL.Rev. 769(1966). Second,even supposing a good-faith impasse, theplans instituted by Respondent had not been contained inits preimpasse proposals to the Union.Instead,those pro-posals by implication had incorporated the preexisting cov-erages.Extracting fromRoyalHimmel DistillingCompany,203 NLRB 370, fn.3 (1973):[I]t is well established that an employer can only makeunilateral changes in working conditionsconsistentwith its rejectedoffer to aunionafter bargaining hasreached an impasse. [Emphasis supplied.]Respondent'swaiver argument also fails.The new plansbeing in lieu of those Respondent unlawfully had discon-tinued,this argument presupposes that the Union clearlyand unmistakably had relinquished its oft-stated insistencethat Respondent cure that misconduct.The evidence, in-,cluding the unfair labor practice charge filed before thenew plans went into effect,is clearly and unmistakably tothe contrary.It is concluded,therefore, thatRespondent's institutionof the new pension and health and welfare plans violatedSection 8(a)(5) and (1).Respondent's bargaining posture vis-a-vis the retail deliveryand officeclerical employees:WhileRespondent initiallysought to change the composition of the bargaining unit sothat all retail delivery employees and all nonunion officeclerical employees would be excluded,ithad abandonedboth of those goals in favor ofthe 1971-74 contract by theend of the December 20 negotiating session-i.e.,beforeanything approximating impasse was reached.This signi-fiedRespondent's willingness that all office clerical em-ployees and all of the retail delivery employees exceptthose under distributorship agreements be in the unit andunder contract coverage without qualification.Regardingthe distributors,it signified Respondent'swillingness thattheybe under contract coverage for the limited purposes,as before,of union security and grievance handling.It thusis clear,at least as to all but the distributors, that Respon-dent was not'recalcitrant-unto-impasse on the nonmanda-tory subjectof unit revision.The matter of the distributors is more difficult,Respon-dent adhering to the position throughout that they wereindependent contractors as a matter of law and thus out-side the unit.Significantly, however,theUnion did notvoice disagreement with this position, Branson merely rais-ing the question of the distributors'status-independentcontractor as employee-and proposing that it be resolvedby a unit clarification proceeding rather than by takingRespondent's word for it. The record suggests that Respon-dent was amenable to this manner of resolution; but, evenif it were not, the Union could have filed a unit clarifica-tion petition without its joinder.12It is concluded in these circumstances that an impasse12 See Sec. 102.60(b) of the Board's Rules and Regulations. 266DECISIONSOF NATIONAL LABOR RELATIONS BOARDdid not arise over the unit status of the distributors; hence,that Respondent's position concerning them did not violateSection 8(ax5).13 Nor, as indicated above, did Respondentviolate Section 8(aX5) concerning the unit status of theother retail delivery personnel or the office clerical employ-ees.CONCLUSIONS OF LAW1.By unilaterally discontinuing pension andhealth andwelfare payments as found herein, and by thereafterunilat-erally instituting new pensionand healthand welfare cov-erages as found herein,Respondent in each instance en-gaged in unfair labor practices within Section 8(a)(5) and(1) of the Act.2.Theseunfair labor practices affect commerce withinthe meaning of Section2(6) and (7) of the Act.3.Respondent did not otherwise violate theAct as al-leged.REMEDYRespondent shall be ordered to cease and desist from theunfair laborpractices found; and, affirmatively,tomakewhole the unit employeesby payingall pension and healthand welfare contributions as required by the bargainingcontract and pension trust agreement that expired Septem-ber 1, 1974,to the extent that suchcontributions have notbeen made or that the employees have not otherwise beenmade wholefor theirensuing medical expenses 14 and tocontinue such paymentsuntilRespondent negotiates ingood faithwith the Unionto a new agreement or to animpasse.Additionally,since the firstviolationoccurred in thecontext of contract negotiations,and contributed materi-ally to the breakdown of those negotiations,Respondentshall be ordered generally to bargain in good faithwith theUnion.Uponthe foregoing findingsof fact,conclusions of law,and the entire record,and pursuantto Section 10(c) of theAct, I herebyissue the following recommended:11 it being unnecessary to the disposition of this issue to determine wheth-er the distributors are independent contractors or employees,or whether theUnion bargained them out of the unit in the 1971-74 contractin any event,no opinion is ventured on those questions.14 To the extent that Respondentprovidedthe employees with alternativehealth and welfare coverage, theywould not benefit from a requirementthat Respondent now duplicate that coverageretroactively.Such a require-ment therefore would be of a punitive character,without redeemingjustifi-cationin terms of the policiesof the Act, and so will not be incorporated inthe Order.SeeServiceRoofing Company,200 NLRB1015 (1972).ORDER IsRespondent,Wayne's Olive Knoll Farms, Inc., d/b/aWayne'sDairy, Bakersfield,California,its officers,agents,successors,and assigns, shall:1.Cease and desist from refusing to bargain collectivelywithGeneral Teamsters and Food ProcessingLocal 87,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen&Helpers ofAmerica,as the representa-tive of its employees in the appropriate unit described be-low, byunilaterally discontinuing pension and health andwelfare contributions,or by unilaterally instituting newpension and health and welfare plans.2.Takethe following affirmative action:(a)Bargain on request with the aforementioned Unionas the representative of its employees in the appropriateunit concerning wages,hours,pension and health and wel-fare benefits,and other terms and conditions of employ-ment and,if an understanding is reached,embody it in asigned document.The appropriateunit is:All employees employed by the Employer at its Ches-terAvenue, Bakersfield,California plant and at de-pots in Taft, McFarland, and between Wasco andShafter,California;excluding professional employees,guards and supervisors as defined in the Act.(b)Make whole the employees in the above unit by pay-ing all pension and health and welfare contributions asrequired by the bargaining contract and pension trustagreement that expired September 1, 1974, to the extentthat such contributions have not been made or that theemployees have not otherwise been made whole for theirensuing medical expenses, and continue such payments un-tilRespondent negotiates in good faith with the Union to anew agreement or to an impasse.(c)Post at each of its locations where unit employeeswork copies of the attached notice marked "Appendix." 16Copies of said notice, on forms provided by the RegionalDirector of Region 31, after being signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employees cus-tomarily are posted. Reasonable steps shall be taken toensure that said notices are not altered,defaced,or coveredby any other material.(d)Notify the Regional Director of Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.The complaint is dismissed to the extent that violationshave not been found.15All outstanding motions inconsistent with this recommended Orderhereby are denied.In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions,and recommended Order herein shall, as providedin Sec.102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.16 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."